Citation Nr: 9922628	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as s50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from March 1964 until May 
1977, and from June 1977 until May 1979.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that originally awarded 
service connection for PTSD and assigned a 10 percent 
disability rating which was subsequently increased to 50 
percent.

In September 1998, the Board issued a decision denying the 
veteran's claim, and he subsequently appealed to the United 
States Court of Appeals for Veterans Claims (formerly known 
as the U.S. Court of Veterans Appeals) (hereinafter 
"Court").  The parties filed a Joint Motion for Remand in 
February 1999, requesting that the Court vacate the Board 
decision and remand the case to the Board for additional 
development and readjudication.  The Court granted the joint 
motion in March 1999.  The case was then returned to the 
Board for compliance with the directives in the Court's order 
and the Joint Motion for Remand.


REMAND

The veteran and his representative contend, essentially, that 
his service-connected PTSD should be rated higher than the 
currently assigned 50 percent evaluation.  As noted in the 
Introduction above, the Court has remanded this case to the 
Board for readjudication of this issue.  

A review of the record reveals that the most recent VA 
psychiatric examination was conducted in August 1997.  The 
diagnoses were PTSD and alcohol dependence in early sustained 
remission.  The examiner failed to indicate whether the 
veteran's claims folder had been reviewed prior to or during 
the course of the examination.  
The Court has held as follows: A VA examination which failed 
to include a review of all of the veteran's medical records 
[was] in violation of the duty to assist.  Culver v. 
Derwinski, 3 Vet. App. 292, 299 (1992).  "The examiner must 
have the full medical record of the veteran prior to making 
the evaluation."  Shoemaker v. Derwinski, 3 Vet. App. 248, 
255 (1992). "In order for [VA] to fulfill its duty to assist 
. . . a thorough contemporaneous medical examination, one 
which takes into account the records of prior medical 
treatment, [is required] so that the evaluation of the 
claim[ed] disability will be a fully informed one." 38 
U.S.C.A. § 5107(a); Roberts v. Derwinski, 2 Vet. App. 387, 
390 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
In remanding for another [psychiatric] evaluation because 
"apparently the claims folder was not reviewed by the 
examiner", the Court held that "[i]t is . . . essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history."  38 
C.F.R. Part 4,§ 4.1; Tucker v. Derwinski, 2 Vet. App. 201, 
203 (1992).

In the August 1997 VA examination report, the medical 
examiner also noted that the "veteran's symptoms are such as 
to interfere with productive work performance above and 
beyond the extend [sic] expected by his neurological 
condition."  Case law provides that the effect of PTSD on 
the veteran's social and industrial adaptability must be 
clearly differentiated from the effects of other nonservice-
connected disorders.  Begin v. Derwinski, 3 Vet. App. 257 
(1992).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD in recent 
years.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.

2.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies, including appropriate 
psychological and neuropsychological 
studies (if determined to be necessary by 
the psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability(ies) found to be present.  
If there are found to be psychiatric 
disorder(s) other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning.  The examiner is asked to 
express an opinion as to which of the 
following criteria best describes the 
veteran's psychiatric disability picture 
due solely to PTSD:

(1) A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication;

(2) Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication;

(3) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss;

(4) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing or maintaining effective 
work and social relationships;

(5) Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and the inability to establish and 
maintain effective relationships; or

(6) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner in 
connection with the study of this case.  
The examiner must indicate in the 
examination report whether the claims 
folder and medical history were reviewed.  

The RO must inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Thereafter, the RO should 
readjudicate, in light of any additional 
evidence, the issue of an increased 
rating for PTSD.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  

No action is required by the veteran until contacted by the 
RO.  However, on remand the veteran is free to submit 
additional evidence and argument regarding his claim.  See 
Holland v. Brown, 6 Vet. App. 443 (1994); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


